Scott, J.,
dissenting. This was an indictment under the first section of the act to prevent illegal hanking and the circulation of depreciated paper currency within the limits of this state. That section enacts, that no person, unauthorized by law, shall create or put in circulation, as a circulating medium, any note, bill, check or ticket purporting that any money will be paid to the receiver or holder, or that it will be received in payment of debts, or to be used as a currency or medium of trade in lieu of money.
It was contended for the defendants that, under this section, no indictment could be sustained, unless the bill put in circulation corresponded, literally, wTith the description contained in the statute. That is, unless the note, bill, check or ticket, on its face, was expressed in the identical words used in the act, the party charged with a violation of the law could not be convicted. The argument amounts to this : that, if the party intending to violate the statute, will take the precaution to avoid the use of the words “ receiver” or “holder,” in creating his circulating medium, and employ the terms “ bearer” or “ possessor,” or any other than the identical words of the statute, how fully so.ever they may correspond with them in sense, he will be guilty of no violation of the law.
The case of the State v. Downing, 4 Mo. Rep., was relied on in support of the defence. That case holds that, on an indictment for putting in circulation paper, purporting that five dollars would be paid to the holder thereof, a note purporting to be payable to the bearer thereof, could not be given in evi*221denee, on the ground that the word “ purporting,” in the statute, means the same thing that it does in indictments for forgery ; that it is a technical word, and means an exact copy, and unless there is a precise and literal correspondence between the instrument, as set out in the indictment, and that put in circulation, there is no offence against the law.
I know of no principle which requires that the word “ purport” or “ purporting,” when found in a statute, should bear the same signification as when used in an indictment for forgery. In indictments for forgery and for sending threatening letters, the law requires the instruments to be exactly set forth, in order that the courts may be enabled to determine whether they are such as the law contemplates, when forgery and the sending of threatening letters are prohibited. In statutes the word “ purporting” is usual, because its signification is so broad as to admit of a latitude of interpretation. Its sense is “meaning-,” “ intending,” “evidencing.” Take the word as used in the third section of the act concerning conveyances, and give it the interpretation contended for, and the novelty of the argument will at once be perceived. So, take the word as used in various other-parts of the code. I have never understood that in the construction of statutes, the word “ purporting” was a technical one, or that it has any other sense than the popular one. It would be making a solecism to give it the interpretation desired, when used in statutes.
In order to comprehend this matter, it must be borne in mind that in framing an indictment under a statute, it is necessary to follow its words in the description of the offence. In drawing a count on the section under consideration, it is necessary to describe the instrument in the terms employed by the statute, otherwise the indictment will be bad. So that, under the construction contended for, if the individual intending to violate the law will only look at its terms, and in creating his circulating medium, instead of making it so that it will be paid to the “receiver” or “holder” (the words of the statute) will make it purport that it will be paid to the “ bearer” or “ pos*222sessor” thereof, he will not be convicted, as the instrument does not literally follow the words of the law. So that, in order to make the statute answer the purpose for which it was designed, the offender must be complaisant enough to examine its terms carefully, and make his bills bear on their face its identical words, otherwise he need not hope to be convicted under it.
The law, as it now stands, corresponds with the act of 1885, with the exception of a single word, the omission of which does hot, in the least, affect this question. The indictment, in the case of the State v. Downing, was framed under the act of 1825, and, notwithstanding that decision, with the omission of an unimportant word, that statute was re-enacted in 1845, with a reference to that decision. The act of 1885 was taken from that of 1825, the revision of 1835 adopting the course (as it is well known) of dropping all words deemed superfluous, and divesting the code, as far as practicable, of all unnecessary verbiage. Whether it was wise to change, in any way, the words of laws which were understood and approved, it is not for me to determine. The words of the act of 1825 are, “putin circulation any note, bill, check or ticket purporting or evidencing, or intending to purport or evidence, that any sum of money will be paid, &c. So here we have a legislative interpretation of the word “ purporting,” 'and that is, that it is “ evidencing.” According to this statute, purporting and evidencing are synonymes. Does “ evidencing, ” too, mean an exact copy ? I confess it is past my comprehension how the principle, which requires that, in some indictments, when you profess to give the purport of an instrument, you must set it out exactly, can affect the meaning of the word ‘ ‘ purporting” in this or any other statute. Exact copy ! copy of what? If you copy the note, the indictment will be bad, unless the party has been silly enough, in making his circulating medium, to adopt the very words of the law. So the statute is made a felo de se and destroys itself.